Opinión del
Juez Asociado Señor Santana Becerra
concu-rriendo en el resultado, en la cual concurre el Juez Asociado Señor Hernández Matos
San Juan, Puerto Rico, 16 de mayo de 1968
Se resuelve este caso a base del 7mo. error señalado, que según reza, “El Tribunal erró al dar entero crédito a la versión de los hechos que expresó la perjudicada, a pesar de resultar los mismos inverosímiles, increíbles y teñidos de prejuicio y de pasión.”
Un examen de la transcripción de la declaración de la perjudicada, único testigo de los hechos, tanto de su testi-monio directo como de todo el contrainterrogatorio, y el inte-rrogatorio a que la sometiera el juez, me convence que dicha declaración no es inherentemente irreal e increíble.
En las condiciones sub-humanas y .de promiscuidad en que vive un sector infeliz de nuestra sociedad, no es un hecho irreal la relación sexual matrimonial en aposentos donde también duermen niños pequeños y otros de la familia. La prueba no disputada demuestra que el acusado realizó el acto bajo los efectos de bebidas embriagantes, y que la ma-drastra de la perjudicada estaba también bajo los efectos de dichas bebidas en un cuarto contiguo. A pesar de la pre-sión puesta en el contrainterrogatorio a esta joven de 17 años, en todo momento ella mantuvo firme su declaración *75de que el apelante realizó concúbito con ella. El juez que presidió la vista y que en todo momento demostró una ac-titud sumamente liberal hacia el acusado, dio crédito a ese testimonio y lo sentenció.
Una vez más se interfiere con esa función primaria del juzgador de primera instancia de dar crédito y de pesar los hechos. Acorde con mi posición en mis disidencias en los casos de Pueblo v. Bermúdez Pérez, 94 D.P.R. 363, y Pueblo v. Soto Zaragoza, 94 D.P.R. 350, resueltos el 24 de abril de 1967, y por las mismas razones que creo de buen procedi-miento allí expuestas, rechazo otra vez la intervención en Segunda instancia con esa función básica del juzgador de los hechos.
Este caso, sin embargo, presenta un problema legal de mucha mayor hondura sobre la relación filial que no se re-suelve sustituyendo el criterio de credibilidad de la Sala sen-tenciadora. Ese problema está señalado en los primeros seis errores que no se consideran.
Al terminar la prueba de cargo, todo lo que había en el récord era la declaración de la perjudicada diciendo que el acusado era su padre y un certificado de nacimiento de ella. La defensa pidió la absolución perentoria por razón de que no se había establecido la relación patemo-filial. Haciendo referencia al certificado de nacimiento de la perjudicada, el tribunal creyó, al denegar la solicitud, que la filiación surgía de dicho certificado. Ello fue un error, y en ese mismo error incurre involuntariamente el Procurador General cuando en su alegato nos dice que el certificado de nacimiento hace constar la paternidad.
El certificado de nacimiento que está en el récord demues-tra que la perjudicada nació el 23 de noviembre de 1948. Aparecen ser sus padres Arcadio Berdecía, el acusado, y Carmen María Negrón. Sin embargo, del propio certificado apa-rece que quien inscribió a la niña e hizo la declaración fue la madre, Carmen María Negrón. Este certificado contiene *76el reconocimiento de la madre, pero no el reconocimiento del padre.
En apoyo de una moción para desestimar la acusación presentada por la defensa después de practicada la prueba del Pueblo, el acusado trajo al récord el certificado de ma-trimonio de la madre, Carmen María Negrón, con otra persona. De dicho certificado surge que el matrimonio se celebró el 31 de mayo de 1940. A los únicos efectos de dicha moción para desestimar, el acusado ocupó la silla de testigos y declaró que Carmen M. Negrón y su legítimo marido vivían juntos. El acusado no presentó prueba oral en los méritos del caso.
Como prueba de refutación el fiscal hizo declarar a Carmen M. Negrón y de su declaración surge lo siguiente: (R. págs. 92-98)
“Hon. Fiscal:
¿ El nombre suyo, señora ?
Testigo:
Carmen María Negrón.
¿Ud. conoce a Rosa María Berdecía Negrón?
Sí, señor, la conozco.
¿ Que es ella de Ud. ?
Hija.
¿Hija suya?
Sí, señor.
¿ Quién es el padre ?
Lcdo. Corchado Juarbe:
Vamos a objetar, Sr. Juez.
Hon. Juez:
No conteste. Fundamento.
Hon. Fiscal:
¿ Quién es el padre de esa niña ?
Testigo:
Arcadio Berdecía.
*77Lodo. Corchado Juarbe:
Objeción a todo lo que declare en relación con el padre de la niña.
Hon. Juez:
Que así se haga constar dicha objeción. Adelante, compa-ñero.
Hon. Fiscal:
Señora, ¿cuándo procreó Ud. a esa hija con el acusado?
Testigo:
En el 1947.
¿ O sea, Ud. vivió con él ?
(No hay contestación)
¿ Ud. vivió con el acusado ?
No; yo estaba en casa; él era chofer de la casa de casa, de un truck que tenía mi papá; nosotros tuvimos relaciones sexuales. Entonces, yo salí encinta de esa nena; entonces, él y yo nos vimos en un caso por Adulterio, y yo . . . contra ambos, que nos acusó el señor Francisco Muñoz; él era casado conmigo, y entonces, él hizo una demanda por Adul-terio; entonces él fue convicto ... él salió absuelto y yo salí convicta.
¿Entonces, pero, que Ud. tiene esas relaciones . . .?
El la reconoció, la reconoció la niña voluntariamente. Ella es Berdecía.
Lodo. Corchado Juarbe:
Vamos a objetar todo eso. La mejor prueba está en el expe-diente. No debería ni siquiera pasar esa prueba.
Hon. Fiscal:
¿ Esa nena con quién se crió, esa niña ?
Testigo:
Con ellos. Se la llevaron desde pequeña. Desde la edad de ocho meses, se la llevó él para casa de la mamá.
¿ De la mamá de quién ?
De la mamá de él.
¿Vivió ella en alguna ocasión con el acusado?
Sí, señor, estuvo un tiempo con él.
¿Hasta cuándo vivió ella con el acusado?
Hasta el momento que salió encinta.
*78¿ Hasta que salió encinta ?
Sí, señor.
¿ Dónde vivía ella cuando salió encinta ?
Lodo. Corchado Juarbe:
Vamos a objetar a todo eso.
Hon. Fiscal:
¿ Dónde vivía ella cuando salió encinta ?
Con el acusado.”
Dispone el Art. 275 del Código Penal que las personas que hallándose dentro de los grados de consanguinidad en que los matrimonios son declarados nulos por la ley, se ca-saren o cometieren concúbito o adulterio entre sí, incurrirán en pena de presidio por un término máximo de 10 años. La prueba demuestra sin lugar a dudas que a la fecha de la concepción y nacimiento de la perjudicada su madre estaba legítimamente casada con otra persona.
De acuerdo con el Art. 113 del Código Civil, contra el estado de la perjudicada declarado por dicho artículo como nacida dentro del matrimonio de su madre, no se admite otra prueba que la imposibilidad física del marido para tener acceso con su mujer en los primeros 120 días de los 300 que hubiesen precedido al nacimiento del hijo. Dispone el Art. 116 que ese estado puede ser impugnado solamente por el marido o sus legítimos herederos.
Establece el Art. 101 de la Ley de Evidencia como una presunción concluyente que, “los hijos de una esposa que cohabita o reside con su esposo, se presume que son indis-putablemente legítimos.”
No obstante las disposiciones de ley transcritas, en Agosto v. Javierre, 77 D.P.R. 471 (1954), una mayoría de este Tribunal reconoció a un hijo nacido de madre casada una causa de acción civil filiatoria a la luz de las disposiciones de la Ley Núm. 229 de 1942, a fin de que dicho hijo pudiera encontrar a su verdadero padre. La causa de acción se le concedió al hijo únicamente, no al Estado o a terceros. Aun *79así, se hizo constar que en una situación como la allí presente no debería tramitarse una reclamación criminal de abandono o de reclamación de alimentos sin que antes se hubiera esta-blecido la verdadera filiación del reclamante en un procedi-miento civil a tal efecto.
Antes de Javierre, en Pueblo v. Santiago, 70 D.P.R. 837 (1950), en donde se trataba de una acción criminal por aban-dono de menores, este Tribunal se negó a sostener la con-vicción de aquel acusado de abandono por aparecer que la madre de la menor reclamante estaba legítimamente casada con otro. Resolvimos que el Pueblo no tenía una causa de acción para impugnar la legitimidad en aquel procedimiento criminal.
Posteriormente, en Pérez v. Tribunal Superior, 81 D.P.R. 832 (1960), afrontamos la situación con miras ya a la dis-posición constitucional que prohíbe establecer discrimen por razón de nacimiento y sostuvimos que el Art. 116 del Código Civil no quedó sin efecto ipso jure por la disposición cons-titucional que contiene tal prohibición. Reafirmamos la doc-trina de Pueblo v. Santiago, según dicho caso pudo haber quedado afectado por el posterior de Javierre.
En Pueblo v. González, 26 D.P.R. 424 (1960), sostuvimos que el concúbito con una hija, aunque no fuera reconocida, sostenía una convicción de incesto, contra la alegación de que la paternidad de aquella hija no podía ser investigada judicialmente. En ese caso se trataba de una hija natural no. reconocida, y por lo tanto no presentaba el problema aquí envuelto de un hijo nacido dentro del matrimonio de la madre, con las consiguientes presunciones concluyentes y expresiones de ley en cuanto a su estado civil. No obstante ser una hija fuera de matrimonio, dijimos ahí que la prueba se debe examinar con gran cuidado y que ninguna persona debería ser convicta a menos que las manifestaciones de la madre quedaran bien corroboradas.
*80Independientemente de si a la luz de los casos citados puede o no en este procedimiento criminal establecerse una filiación en las circunstancias de sus hechos, no existió prueba legalmente competente y suficiente en derecho penal que estableciera la relación incestuosa, aparte del concúbito en sí. El fiscal no probó siquiera que Carmen María Negrón no vivía ya con su marido legítimo al tiempo de procrear a la perjudicada o que aquél estuviera incapacitado para la relación sexual con su esposa durante dicho período crucial. Por el contrario, de la declaración de la madre surge razo-nablemente que ella convivía con su esposo cuando tuvo las alegadas relaciones ilícitas con el apelante.
En esas circunstancias, la propia madre no podría esta-blecer con certeza si ella quedó en estado de embarazo de la perjudicada como resultado de una relación carnal con el apelante o como resultado de las relaciones con su marido. La presunción del Art. 101 de la Ley de Evidencia que rige en todo procedimiento civil o criminal, no fue atacada.
Por razón de que no existe prueba competente en derecho de la relación paterno-filial entre el apelante y la perjudicada en el grado que una convicción criminal demanda, indepen-dientemente de si a tono con Javierre el Estado tiene o no la causa de acción que allí se le reconoció al hijo para im-pugnar su legitimidad, entiendo que debe revocarse la sen-tencia y absolverse al apelante, pero no por razón de sustituir la función de credibilidad que ejerció la Sala sentenciadora en cuanto al acto sexual en sí.